DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Response to Amendment
The Amendment filed 10/20/2021 has been entered. Claim 17-18 were amended, and claims 1-16 were canceled. Thus, claims 17-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a sensory unit…configured to deliver a result” in claim 1 lines 38-39.
According to the Applicant’s specification page 13 lines 2-10, the sensory unit can comprise structures such as light emitting diodes, a liquid crystal display, or a vibrator.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “a skin” in line 7 is confusing, as it is unclear whether this limitation is the same as “a skin” previously claimed in line 2. Moreover, the limitation “a direction of use” in line 29 is confusing, as it is unclear whether this limitation is the same as “…moved on the skin in a direction” previously claimed in line 11. Furthermore, the limitations of “a pressure” in lines 31 and 43 are confusing, as it is unclear whether these limitations are the same as “a pressure” previously claimed in line 19. Lastly, the limitation “the value of the 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,218,955) in view of Zhadanov et al. (US 2005/0251071 A1), Giraud (US 2016/0256348 A1), Slayton (US 2015/0165238 A1), Betz (US 2,003,272), McGrath (US 3,754,548), Skover et al. (US 2005/0142093 A1), and Richmond et al. (US 2008/0125680 A1).
Regarding claim 17, Gueret discloses a method for performing a palpate-roll type massage on a skin, utilizing a massager device (massage device to be applied to the skin) (abstract): the massager device comprising: 

a pair of notched shaped rollers on the contact face of the structure (front pair of rollers 419 which form the axes interception point 502; rollers can be notched as seen in Figs. 7a-7b, 9a-9b) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20) configured to compress the skin in front of the notched shaped rollers and to stretch the skin behind the notched shaped rollers when the massager device is moved on the skin in a direction, wherein each notched shaped roller comprises a plurality of polygonal discs with rounded angles (as rollers can have polygonal discs as seen in Figs. 7a-7b, 9a-9b, the rollers would be able to function as claimed when rolling across the skin during a massage) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20; col. 6, lines 16-18), juxtaposed according to an axis of rotation of said each notched shaped roller (each disc on the rollers 419 is centered on the axis of rotation of that roller 419) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20; col. 6, lines 16-18), and angularly shifted around the axis of rotation from one polygonal disc to another polygonal disc (the discs on the rollers 419 would rotate with the rotation of the rollers 419) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20; col. 6, lines 16-18), the notched shaped rollers freely rotates around intersecting axes inside the base (rollers 419 rotate about respective axes in frame 501, the axes intersecting at point 502) (Figs. 10-11; abstract);

Gueret does not disclose the contact face comprising a base of elliptic contour; the gripping shape forming a semi-ellipsoidal cap covering a whole elliptic contour of the base.
However, Zhadanov teaches a body treatment device (housing 1) (Zhadanov; Fig. 2; abstract) with a contact face having a base of elliptic contour (lower surface 10 has an elliptical shape) (Zhadanov; Fig. 6) and a gripping shape forming a semi-ellipsoidal cap covering a whole elliptic contour of the base (upper portion 9 is configured to fit with lower portion 10 to create a hollow interior, so upper portion 9 forms a partially ellipsoidal cap since it covers the entire base 10) (Zhadanov; Fig. 4; para. [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gueret contact face to have a base with an elliptical contour and gripping shape to form a semi-ellipsoidal cap, as taught by Zhadanov, for the purpose of better fitting in a user’s hand.
Gueret does not disclose the skirt is made of a flexible material configured to glide on a skin.
However, Giraud teaches a massager (Giraud; Fig. 1; abstract) with a skirt (Z, working area) (Giraud; Fig. 1) including a working face made of a flexible material (working surface made of an elastically deformable material (Giraud; [0014]). 

Gueret does not disclose the notched shaped rollers being attached to the structure by elastic suspensions so that the notched shaped rollers project under the base and the skirt when free from pressure and lift up in the base when a pressure is applied thereto; lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers. 
However, Slayton teaches a roller treatment device (treatment device 100) (Slayton; Fig. 1; abstract) where the rollers (transducer module 150) (Slayton; Fig. 1) are attached to the structure by elastic suspensions so that the rollers project under the base and the skirt when free from pressure and lift up in the base when a pressure is applied thereto (axles 124 can be spring-loaded while attached to a floating axle 125, so that the axle 124 is sensitive to mechanical pressure on the roller 150, so it can move up or down in response to an increase or decrease in pressure respectively) (Slayton; Fig. 15; para. [0081]). Furthermore, Betz teaches a massaging device (Betz; Figs. 1-3; page 1, left column, lines 1-3) wherein the skirt comes in contact with the skin of the user to surround the notched shaped rollers (side plates 11, 12 contact the skin such that the fingers of the rollers surrounded by the side plates 11, 12 project just enough to secure the proper massaging action) (Betz; Figs. 1-3; page 1, left column, lines 23-30).

With this modification, the modified Gueret device would thus teach lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers (Slayton modified the Gueret rollers 419 to be spring loaded such that they can lift up in response to mechanical pressure applied to the top face of Gueret body element 510, previously modified by Zhadanov to be semi-ellipsoidal, such that the bottom edges of Gueret body element 510 come into contact with the skin to surround the rollers as taught by Betz side plates 11, 12 around Betz massaging members 21, 22) (Gueret, Figs. 10-11; Slayton, Fig. 15, para. [0081]; Betz, Figs. 1-3, page 1 left column lines 23-30).
Gueret does not disclose the method is for applying a cosmetic product while performing the massage; a dispensing orifice on the contact face, the dispensing orifice 
However, Gueret does teach the massing method resulting in skin which allows for more rapid penetration of a massaging product into the epidermis (Gueret; col. 6, lines 25-31). Moreover, McGrath teaches a fluid dispensing vibrator where the vibrator is performing a massage (McGrath; abstract; col. 3, lines 4-12), including applying a cosmetic product while performing the massage (cosmetic lotion or cream is deposited on the skin as the vibrator moves along the skin) (McGrath; abstract; col. 2, lines 57-68; col. 3, lines 4-12); a dispensing orifice on the contact face (openings 84 with valves 86 used to deliver the cosmetic, which are on the side of the device which contacts the skin) (McGrath; Fig. 2; col. 3, lines 1-12), the dispensing orifice configured to dispense a cosmetic product contained in a tank in hydraulic communication with the dispensing 3Application No. 16/098,854ABG201US orifice (openings 84 with valves 86 used to deliver the cosmetic cream or lotion from the cosmetic reservoir 58) (McGrath; Fig. 2; col. 3, lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gueret method to include applying a cosmetic product and a dispensing orifice configured to dispense a cosmetic product, as taught by McGrath, for the purpose of ensuring the right amount of cream or lotion is applied for a treatment (McGrath; col. 1, lines 4-20). 
With these modifications, the modified Gueret device would thus teach a dispensing orifice on the contact face (Gueret frame 501 has a bottom side which faces the skin during a 
Gueret does not disclose at least one of the following sensors: a transducer configured to indicate a pressure applied on the notched rollers or configured to indicate a moving speed of the massager device and a direction of rotation of the notched rollers, and a temperature sensor to measure a temperature of a skin of the user; an electronic module comprising a memory, an input port and an output port, and a microprogram to acquire and analyze information from any of the sensors; and a sensory unit controlled by the electronic module and configured to deliver a result derived from the analysis of the information from the sensors; the method comprising steps of: recording from the memory of the electronic module ranges of values relating to a parameter issued by at least one of the sensors and characterizing 
However, Skover teaches a method of administering an agent to the skin with a device and having device, which can include rollers, impart mechanical energy to the skin (Skover; abstract; para. [0064]), including at least one of the following sensors: a transducer configured to indicate a pressure applied on the rollers, and a temperature sensor to measure a temperature of a skin of the user (sensor for pressure between skin and the skin-contactable surface; thermal sensor for temperature of skin; these sensors are in sensory unit 270) (Skover; Fig. 1; paras. [0142-0143]; para. [0232]); 
an electronic module comprising a memory, an input port and an output port, and a microprogram to acquire and analyze information from any of the sensors (controller 240 with memory 280, input/output circuitry, and software routine which receives data from sensing element 270 and provides output instructions based on this data) (Skover; Fig. 1; paras. [0134-0135]); 
and a sensory unit controlled by the electronic module and configured to deliver a result derived from the analysis of the information from the sensors (indicator 245 provides visual, audible, or tactile stimulation to a user regarding pressure and temperature information, which 
recording from the memory of the electronic module ranges of values relating to a parameter issued by at least one of the sensors (memory 280 includes RAM, which is used for real-time data inputs and outputs; sensing element 270 sends data input to the controller 240; values for the sensed pressure being too great or the sensed temperature being too high are known) (Skover; Fig. 1; para. [0132]; paras. [0134-0135]; para. [0151]) and characterizing application conditions on the skin the cosmetic product contained in the tank under the mechanical action of the rollers (information from sensing element 270 determines how the flow of chemical agents from a storage container 185 applied to skin by the skin-contactable surface 106 should be altered) (Skover; Fig. 1; para. [0130]); 
appraising the value of the parameter issued by said at least one of the sensors during the use of the massager device (the applied pressure being too great or the applied temperature being too high is known, and thus must be calculated using the data from the pressure and temperature sensors) (Skover; Fig. 1; para. [0132]; paras. [0142-0143]; para. [0232]); 
and issuing an information to the user via the sensory unit in response to a determination that the value of the measured parameter is outside of the acceptable range (indicator 245 communicates with a user when the pressure is too great or temperature is too high) (Skover; Fig. 1; para. [0132]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gueret device to include sensors, an 
Gueret does not disclose utilizing the massager device in a shower; lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers and the dispensing orifice to prevent water from the shower from contacting and washing away the cosmetic product dispensed in a massage area.
However, Richmond teaches a motorized waterproof fluid dispenser and applicator for massage (Richmond; Fig. 6B; abstract; para. [0036]) wherein the device can be utilized in a shower (device can be used in shower or bathtub) (Richmond; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gueret invention by waterproofing the device, and then utilizing the massager device in a shower, as taught by Richmond, for the purpose of enabling a user to use the modified Gueret device for massage and dispensing liquid under water while the user is bathing or showering (Richmond; para. [0010]).
With this modification, the modified Gueret device would thus teach lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers (as previously explained, Slayton modified the Gueret rollers 419 to be spring loaded such that they can lift up in response to mechanical pressure .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Zhadanov, Giraud, Slayton, Betz, McGrath, Skover, and Richmond as applied to claim 17 above, and further in view of Zhou et al. (US 2012/0245730 A1).
Regarding claim 18, the modified Gueret method teaches the invention as previously claimed, but does not teach wherein the device further comprises a radio transceiver and a connection facility to establish a wireless personal network with a connected object; and the method further comprising steps of: pairing the connected object with the electronic module; 
However, Zhou teaches a skin treatment device (Zhou; abstract) wherein the device further comprises a radio transceiver (control unit can communicate with RFID) (Zhou; para. [0083]) and a connection facility to establish a wireless personal network with a connected object (electronic control unit 17 can be connected to a computer, a mobile device, a smart phone, or a data center via a wireless interface, such as internet or Bluetooth) (Zhou; para. [0054]; para. [0056]); and the method further comprising steps of: pairing the connected object with the electronic module (electronic module 17 can be connected, or paired, to a computer, a mobile device, a smart phone, or a data center via the wireless interface) (Zhou; para. [0054]); and transmitting to the connected object (data can be transmitted to be stored in a connected object, like a computer or mobile phone) (Zhou; paras. [0018-0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gueret method to include providing a radio transceiver and a connection facility to establish a wireless personal network with a connected object; pairing the connected object with the electronic module; and transmitting to the connected object, as taught by Zhou, for the purpose of enabling the device to communicate information with a remotely located second device, thereby allowing information to be retrieved or updated remotely by an external device (Zhou; paras. [0018-0019]; claim 8). With this modification, the modified Gueret device would thus teach and transmitting to the connected object the value of the measured parameter during the use of the device (Zhou teaches user data can be transmitted to be stored in a connected object, like a 
Regarding claim 19, Zhou teaches further comprising, before the step of transmitting, a step of recording the value of the measured parameter in the memory of the electronic module (memory/database stores user information after usage) (Zhou ‘730; para. [0045]; para. [0085]).
Regarding claim 20, Zhou teaches wherein the connected object is configured to connect to Internet (connected object is connected to the device and has wireless interface like wireless internet) (Zhou; para. [0056]); and further comprising steps of downloading an update of the microprogram of the electronic module from a server to the connected object over the Internet; and transferring the update of the microprogram from the connected object to the electronic module over the wireless personal network (updates to the programs within the control unit 17 can be done while connected to the connected object, such as a computer, smart phone, mobile device, or data center, and the connection is over a wireless interface, like the wireless internet or Bluetooth, so the update of the program would go from the connected object to the electronic module) (Zhou; para. [0056]).
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
On page 5 in the section “Formal Claim Objections” of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the minor claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections. 
Applicant’s arguments with respect to claim 17 on page 6 in the last three paragraphs, page 7 in the first three paragraphs,  page 9 in the third through seventh paragraphs, page 10 in the first, second, third, fifth, and sixth paragraphs, page 11 in the last paragraph, page 12 in the first three paragraphs, as well as page 12 in the second, third, fifth, and sixth paragraphs regarding the newly amended claim limitations have been considered but are moot in view of new grounds of rejection with new additional Betz and Richmond references being used in the current rejection as discussed above.
On page 6 in the first two paragraphs, page 11 in the sixth paragraph, and page 13 in the fourth paragraph of the Applicant’s remarks, the Applicant argues that the Examiner is using improper hindsight, cherry picking limitations, and using the Applicant’s invention as a blueprint. However, the Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 8 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that Gueret cannot be used to teach the claimed method, as Gueret does not teach applying a cosmetic product and a dispensing orifice as claimed. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Gueret teaches a method of a palpate-roll type massage on a skin, utilizing a massager device (massage device to be applied to the skin using rollers which can be notched) (Gueret; Figs. 7a-7b, 9a-9b, 10-11; abstract; col. 5, lines 11-20) as required by the preamble of claim 17. While Gueret does not teach applying a cosmetic product and a dispensing orifice as claimed, these limitations are taught with the modification of Gueret with the McGrath reference (cosmetic lotion or cream deposited on the skin as the massaging device moves along the skin; openings 84 with valves 86 used to deliver the cosmetic cream or lotion from the cosmetic reservoir 58 to the contacting skin) (McGrath; abstract; col. 2, lines 57-68; col. 3, lines 1-12). Thus, the combination of Gueret and McGrath can teach these claimed limitations. 
On page 9 in the first paragraph of the Applicant’s remarks, the Applicant argues that Gueret teaches away from the claimed invention as Gueret teaches a massaging product would not be applied at the same time as the massage. However, the Examiner respectfully disagrees. Gueret does not require a massage to happen before or after a product is applied to the skin. Rather, Gueret simply teaches that the act of performing a massage on skin with the device improves microcirculation which should allow for more rapid penetrating of the product into the epidermis (Gueret; col. 6, lines 25-31). Gueret notes this feature because of the reduction of water and grease present on the skin after a massage (note: the water and grease would naturally have been present before and during the massage since their presence was reduced, meaning they had to have had a greater presence before and during the massage then after the massage). Thus, a product applied to the skin before, during, or after massage would also have 
On page 10 in the fourth paragraph of the Applicant’s remarks, the Applicant argues that McGrath’s device is not suitable for use in the shower as it requires applying power to the vibrator motor through a power cord to a conventional plug, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. McGrath is not being used to modify the Gueret invention to include a motor powered by a power cord. Rather, McGrath is being used to modify the Gueret method to include including applying a cosmetic product while performing the massage (cosmetic lotion or cream deposited on the skin as the massaging device moves along the skin) (McGrath; abstract; col. 2, lines 57-68; col. 3, lines 4-12) and the provided Gueret massaging device to include a dispensing orifice on the contact face, the dispensing orifice configured to dispense a cosmetic product contained in a tank in hydraulic communication with the dispensing 3Application No. 16/098,854ABG201US orifice (openings 84 with valves 86 used to deliver the cosmetic cream or lotion from the cosmetic reservoir 58 to the contacting skin) (McGrath; Fig. 2; col. 3, lines 1-12). These openings with valves do not require a power source, but rather use the ball valves and gravity to dispense the cosmetic cream or lotion. Thus, the combination of Gueret and McGrath could still be used in the shower as taught by Richmond.
On page 11 in the third through fifth paragraphs of the Applicant’s remarks, the Applicant argues that Slayton is not a massager device and is thereby non-analogous art, and In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as Slayton is providing a device where the transducer module 150 can contact the user’s skin 106 and roll back and forth, the Slayton reference’s transducer module 150 can thus provide a massage to the skin (see Slayton; Figs. 1-2;  para. [0042], para. [0099]), and thus the Slayton reference is analogous art to the Applicant’s claimed method of performing a massage.
On page 12 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the Giraud reference is directed towards a massage device for use on the facial skin while Gueret teaches a massager which for lower parts of the body, and is thus non-analogous art. However, the Examiner respectfully disagrees. In response to applicant's argument that Giraud is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as both Gueret and Giraud are providing a user with a massage (Gueret, abstract; Giraud, abstract), these references are analogous art to the Applicant’s claimed method of performing a massage.

Terminal Disclaimer
The terminal disclaimer filed on 1/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,004,658 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                  

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785